Citation Nr: 1613461	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-14 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active air service from March 1961 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, April 2009, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2014.  A transcript of that hearing is of record.

This case was previously before the Board in June 2014, at which time it was remanded in part for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

In the June 2014 remand, the Board requested that a medical opinion be obtained regarding whether the Veteran had a low back disability that clearly and unmistakably existed prior to his service.  In July 2015, a VA examiner opined that a low back disability clearly and unmistakably existed prior to service, on the basis of the Veteran's lay statements that he was born with a low back disability.  However, while the Veteran is competent to describe symptoms, he is not competent to diagnose a disability based on those symptoms.  Therefore, the Veteran is not competent to opine as to whether his low back disability clearly and unmistakably pre-existed service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the development conducted does not comply with the directives of the June 2014 remand, as the medical opinion relied on an impermissible basis to find that a back disability clearly and unmistakably preexisted entrance to service.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that a new medical opinion with proper rationale must be obtained before a decision is made in claim for service connection for a low back disability.

The claim for service connection for a left leg disability, to include as secondary to a low back disability, must again be remanded as it is inextricably intertwined with the claim for service connection for a low back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is rendered.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with a medical doctor who has not previously examined him in this claim.  The supporting rationale for all opinions expressed must be provided.  Based on a review of the record, the examiner should provide new opinions as to the following:

(a)  Does that Veteran have any current low back disability that constitutes a congenital or developmental defect?

(b) For any disability determined to be a congenital or developmental defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of or during active service?

(c) Did the Veteran have a low back disability that was a disease or disability resulting from disease or injury, not defect, that clearly and unmistakably existed prior to active service?  If so, was any pre-existing low back disability that was a disease or a disability resulting from injury clearly and unmistakably not aggravated during active service? In forming the opinion, the examiner should note that while the Veteran is competent to describe symptoms, he is not competent to diagnose a disability based on those symptoms.

(d) With regard to any diagnosed low back disability, due to disease or injury, and not found to clearly and unmistakably exist prior to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

3.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




